Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2 in the reply filed on 1/21/2021 is acknowledged.
Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process/product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/2021.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “0.5-2.0 equivalents relative to the hydroxyl groups…”. It is unclear whether equivalents is referring to blocked NCO groups or to the isocyanate compounds as a whole. Moreover, it is unclear whether the “equivalents” is molar equivalents or weight equivalents. In the interest of compact prosecution, the limitation is construed as being 0.5-2.0 molar equivalents of blocked NCO relative to hydroxyl groups. 
As claim 2 depends on claim 1, it is rejected for the same issue discussed above.
Claim 2 recites “wherein it further contains”. It is unclear what “it” is referring to in particular. Recitation of “the thermosetting composition” in lieu of “it” is suggested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (U.S. Pat. No. 5,780,530) in view of Zhiwei (CN104497830A; cited in IDS received 1/29/2021). As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claim 1, Mizutani teaches thermosetting compositions comprising polyol resin, curing agent, hydrolysate/polycondensate of tri- or tetraalkoxysilane, and catalyst (Abstract). Mizutani teaches embodiments where the polyol is a polyester polyol with a number average molecular weight of 8,000 and OH value of 15, the curing agent is lactam-blocked hexamethyldiisocyanate (blocked aliphatic diisocyanate), and the silicate compound used is tetramethoxysilane hydrolysate (reading on a silicate being a condensation product of formula (I) where R1 through R4 is methyl) (Col. 15, Lines 23-49; Col. 18, Lines 1-50; Table 2). Mizutani teaches methyl ethyl ketoxime and/or caprolactam as blocking agents (Col. 6, Lines 59-67). The blocked polyisocyanate is incorporated in amounts such that 0.8-1.5 equivalents NCO relative to the hydroxyl groups of polyol is used (Col. 13, Lines 2-9). The hydrolysate/polycondensate is preferably used within 10-200 pbw per 100 pbw of polyol and curing agent (Col. 13, Lines 19-23), which overlaps the range claimed. Mizutani teaches examples using 0.1 pbw of catalyst per 100 pbw of polyol and curing agent (Col. 17, Lines 3-10).
Mizutani teaches several species of catalysts that can be used such as tin catalysts (Col. 12, Lines 45-54), but differs from the subject matter claimed in that a bismuth catalyst is not described. Zhiwei also pertains to thermosetting compositions derived from polyester polyol and blocked aliphatic polyisocyanate (Pages 1-2). Zhiwei teaches bismuth compounds are known to function as catalysts and are more environmentally friendly than tin catalysts (Page 2). It would have been obvious to one Zhiwei’s bismuth catalysts within the compositions of Mizutani because doing so would predictably provide catalysis while imparting favorable environmental characteristics as taught by Zhiwei. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (U.S. Pat. No. 5,780,530) in view of Zhiwei (CN104497830A; cited in IDS received 1/29/2021) and Tamai (JP2000-143987A). As the cited CN and JP publications are in a non-English language, machine-translated versions of the applications will be cited to.
The discussion regarding Mizutani and Zhiwei within ¶ 15-16 is incorporated herein by reference.
Regarding Claim 2, Mizutani differs from the subject matter claimed in that a compound of Formula (II) is not included.  Tamai also pertains to thermosetting compositions comprising organosilicate condensation products (¶ 5-6; see also various silicates of ¶ 12). Tamai teaches it was known that the silicate compound hydrolyzes in paint and air, thus eventually leading to turbidity within the paint solution or cracks in the paint film over the course of storage (¶ 3). Tamai teaches incorporation of additional silicate monomer (B) and hydrolyzable ester compound (C) provides dehydration effects, thereby preventing the adverse characteristics (¶ 5-6). It would have been obvious to one of ordinary skill in the art to further incorporate Tamai’s materials into the compositions of Mizutani because doing so would provide dehydration characteristics, thereby improving storage stability as taught by Tamai. Tamai teaches the hydrolysable ester compound can be various compounds such as methyl orthoacetate (¶ 24), which is consistent with Formula (II) where R5 = methyl, R6 = ethyl, and n=1. Tamai teaches 0.1-100 pbw of (C) relative to 100 pbw organosilicate condensation products (¶ 5). Mizutani indicates the hydrolysate/polycondensate is preferably used within 10-200 pbw per 100 pbw of polyol and curing agent (Col. 13, Lines 19-23), the combination of references is seen to suggest concentrations that overlap the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Tamai suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Tamai. See MPEP 2123.
Related Art
Matsuda (WO 2012/063756 A1) is also seen to describe thermosetting compositions comprising polyester polyol, blocked polyisocyanate, organosilicate compound, and tin catalyst, but is not relied upon above since it is seen to be cumulative with respect to Mizutani. Nevertheless, Applicant is advised to take Matsuda into account should amendments be drafted. 
Previously cited Trindade (US 2012/0252959 A1) has been considered, but is not relied upon above. Specifically, the claims require a thermosetting composition comprising a polyester resin with a Mn of 1,000-10,000 and OH value of 5-200 and a blocked aliphatic isocyanate compound. Trindade describes thermosetting compositions comprising polyurethane polyols and blocked polyisocyanates (Abstract), the polyurethane polyols are capable of being derived from branched polyesters (¶ 26). While it is indicated the branched polyol can have Mw of 1,000-100,000 and OH value of 150-300 (¶ 33), the Mn of the resulting polyurethane polyol is not described. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764